COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00273-CV


BRETT ARNOLD AND PATRICIA A.                                         APPELLANTS
RUDDER

                                         V.

B.R. ISRAEL                                                             APPELLEE


                                     ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On June 6, 2012, after we denied appellants’ third motion to extend time to

file appellants’ brief, we notified appellants that their brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellants or any party desiring to continue this appeal filed with the court within


      1
       See Tex. R. App. P. 47.4.
ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. Appellants filed a response on June 11, 2012, but it did not show

grounds for continuing the appeal.

      Because appellants' brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.



                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: June 28, 2012




                                     2